Title: From Thomas Jefferson to Thomas Appleton, 9 July 1807
From: Jefferson, Thomas
To: Appleton, Thomas


                        
                            Sir
                     
                            Washington July 9. 07.
                        
                        A very sudden dispatch of a vessel to the Mediterranean with orders from the Navy department gives me time
                            only to acknolege the reciept of your letter of Apr. 1. as also of the 350. bottles of Montepulciano, which is come in
                            good order, and the quality entirely approved. you will recieve from the Secretary of state an intimation of the state of
                            things suddenly excited between us & England, the denouement of which is still uncertain. reasonable men ought to expect
                            that that government will disavow the act of their officers and make reparation: yet so little confidence has the public
                            in this opinion, that a voluntary embargo is in fact existing, our merchants not sending out a single vessel, not even to
                            the W. Indies, & the Insurance companies have stopt their business. I avail myself of this opportunity, perhaps the last
                            which may happen for some time, to request you to send me this autumn 300. bottles of Montepulciano of the same crop with
                            the last cargoes and 50. ℔. of Maccaroni. if a paiment to your correspondent in this country of your draught on me at 30.
                            days sight could answer your purpose it would be a great convenience to me, not only because of the general difficulty at
                            this uncommercial place of getting a bill negociable with you, but, at this particular time, of the entire stagnation of
                            business. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. since writing the above, it occurs that as some of our armed vessels now returning to this place,
                                may touch at Leghorn, and conveyances may be difficult in autumn, it would be desirable that the wine, instead of
                                waiting for autumn, had better come in any of our armed vessels which may offer.
                        
                    